      Case 7:20-cv-00667-AKK-JHE Document 10 Filed 06/02/21 Page 1 of 3                   FILED
                                                                                 2021 Jun-02 PM 02:55
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

CLINTON LEE POORES,                      )
                                         )
       Plaintiff,                        )
                                         )
v.                                       )   Case No. 7:20-cv-00667-AKK-JHE
                                         )
KRISTOPHER BRANTLEY, et al.,             )
                                         )
       Defendants.                       )

                          MEMORANDUM OPINION
      On May 14, 2021, the magistrate judge entered a report and recommendation

that the plaintiff’s claims be dismissed without prejudice pursuant to 28 U.S.C.

§ 1915A(b) for failing to state a claim upon which relief may be granted. Doc. 8.

The magistrate judge advised the plaintiff of his right to file specific written

objections within 14 days. Doc. 8 at 11-12. On June 1, 2021, the court received the

plaintiff’s timely objections. Doc. 9.

      In his complaint, the plaintiff alleges the defendants coerced him to confess

to crimes in violation of his constitutional rights. Docs. 1 at 15; 6 at 2. He now

asserts that his June 13, 2016 confession did not cause him any immediate injury,

but rather the harm occurred when the State played the video-taped confession

during his February 2019 trial. Doc. 9 at 1-2. His objections focus on whether the

dismissal of this action is required by Heck v. Humphrey, 512 U.S. 477 (1994).
      Case 7:20-cv-00667-AKK-JHE Document 10 Filed 06/02/21 Page 2 of 3




      The plaintiff explains he is currently challenging his state court criminal

conviction based upon use of that coerced confession through a state court Rule 32

petition. Doc. 9 at 2. Although the plaintiff recognizes that, under Heck he cannot

challenge the constitutionality of his conviction in a civil rights action without a

favorable termination of his pending Rule 32 action, he expresses concern that the

dismissal of this civil rights action will cause any future action based on the

purportedly coerced confession to be barred by the statute of limitations. Id. at 1-3.

However, the statutory time to pursue a civil rights action based on the use of an

allegedly coerced confession at trial does not begin to run unless and until “the

criminal proceedings against him terminate[] in his favor.” McDonough v. Smith,

__ U.S. __, 139 S. Ct. 2149, 2159 (2019). Thus, if the plaintiff succeeds in having

his criminal conviction overturned in state court, only then does the statute of

limitations begin to run on his claim for the use of his confession in state court.

Dismissal of this action as premature does not change that result.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation and the objections thereto, the

court finds the objections are due to be OVERRULED. The magistrate judge’s

report is due to be ADOPTED and the recommendation is ACCEPTED. The court

shall DISMISS this action WITHOUT PREJUDICE pursuant to 28 U.S.C.

§ 1915A(b) for failing to state a claim upon which relief may be granted.


                                          2
Case 7:20-cv-00667-AKK-JHE Document 10 Filed 06/02/21 Page 3 of 3




A Final Judgment will be entered.

DONE the 2nd day of June, 2021.


                               _________________________________
                                        ABDUL K. KALLON
                                 UNITED STATES DISTRICT JUDGE




                                    3
